 1)1 (CISIO)NS ()Il' NA I()ONAI. I.ABOR RL.A'IONS BARI)Retail ('lerks Unijon lI.wtal 727. chartered by and altili-atd ilil inited F'mnl and C(onmercial WorkersInternational Illion, AFIl.-('IO, (',('' ()evon(;ahles Ileallth ('are ('enter, Inc.) and Donald P.Connelli. ('ClsC 28 ('(; 4August 23. 1979I)ECISION AND ORDERBY CIIAIRMAN FANNING ANI) MIEMBIERS PENEI.I.()AN) TRUESDAI.IOn April 24. 1979, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a brief and the General Counsel filed an answer-ing brief and an opposition to Respondent's requests.2which has been joined in by the Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs, andopposition and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Retail Clerks Union Local727, chartered by and affiliated with United Food' The name of Respondent, formerly Retail Clerks Union Local 727. char-tered by and affiliated with the Retail Clerks International Union. AFL-CIO. CLC. is amended to reflect the change resulting from the merger ofRetail Clerks International Union and Amalgamated Meatcutters andButcher Workmen of North America on June 7, 1979.2 In its exceptions Respondent renewed requests initially made in its briefto the Administrative Law Judge and now made to the Board that officialnotice be taken of Case 28 CA-5107, a subsequent proceeding involvingRespondent and the Employer herein alleging that the Employer unlawfullydischarged three employees because of the picketing activity which occurredin connection with the instant proceeding or. alternatively, that this proceed-ing be remanded for the purpose of adducing evidence on said dischargeissue. In his opposition the General Counsel has renewed his motion to strikethe documents pertaining to Case 28-CA 5107 which Respondent attachedto its brief to the Administrative Law Judge. Inasmuch as the issuance of acomplaint in Case 28-CA 5107 does not establish that a violation has oc-curred, or that a violation, if found, is germane to or would establish theviolations alleged in this proceeding. we shall deny Respondent's requests. Inview thereof we find it unnecessary to pass upon the General Counsel'smotion to strike.In adopting the Administrative Law Judge's Decision we do not adopt hisstatement (at fn. 5). concerning the possible application of Sec. 8(d) sincethat issue is not presently before us.and ('ommercial Workers International Union.AFL ('10, CLC. Tucson, Arizona, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order.DECISIONSIAIEMENI' OF IHE CASERI( IARD J. BOYC(E, Administrative Law Judge: Thismatter was heard before me in Tucson, Arizona, on Febru-ary 13. 1979. The charge was filed by Donald P. Connelly.an individual. on November 6, 1978. The complaint issuedon January 17. 1979, and alleges that Retail Clerks UnionLocal 727. chartered by and affiliated with the Retail ClerksInternational Union, AFL-CIO, hereinafter Respondent.had violated Section 8(g) of the National Labor RelationsAct, as amended, hereinafter the Act.I. JURISDICTIONThe affected Employer is Devon Gables Health CareCenter. Inc.. hereinafter the Employer, an Arizona corpora-tion engaged in the operation of a nursing home in Tucson.Its annual gross revenues exceed $100.000, and it annuallycauses goods and supplies of a value exceeding $10,000 tobe shipped to it in Tucson directly from outside Arizona.The complaint alleges, the answer admits, and it is foundthat the Employer is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act and a health care institution within the meaningof Section 2(14).II. LABOR ORGANIZAIONRespondent is a labor organization within the meaning ofSection 2(5) of the Act.Ill. ISSUEThe complaint alleges that Respondent picketed the Em-ployer on November 6. 1978. without giving the Employerand the Federal Mediation and Conciliation Service, here-inafter FMCS. the advance notice specified by Section 8(g).The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsOn November 6, 1978. for just the I day. Respondentcaused the Employer to be picketed and handbilled to pub-licize the Employer's refusal to comply with a recently is-sued Board Order that it recognize and bargain with Re-spondent as the representative of its service andmaintenance employees.' The picketing and handbillinglasted from about 8 a.m. to 5 p.m. It was done by 15 or soI Devon Gables Nursing Home, 237 NLRB 775 (1978). The Board's Orderis now under review by a Federal circuit court.244 NL.RB No. 90' Se0 RETAIL CIERKS LUNION OCAI 727off-duty employees. on an allernating basis. augmented bhunion otticials. here was no work stoppage. nor is thereany evidence that patient care, deliveries, or other aspectsof the Employer's operation were affected in any way.By certified letter received on the morning of October 28an official of Respondent. Paul Rubin. had informed theEmployer of Respondent's intentions. The letter stated:"This letter is to serve as 10 day notice of inforniationalpicketing at your nursing home commencing on November6. 1978. at approximately 8 A.M." The letter was datedOctober 26. and its envelope was postmarked October 27. Acopy, sent by regular mail, was stamped as received by thePhoenix office of FMCS on the morning of October 30.2On October 12 and 26. according to Rubin, he spoke withGuy Parent of FMCS about the 10-day notice requirementof Section 8(g). In the first conversation. Rubin testified.Parent said that placement in the mails 10 days before theonset of picketing would suffice: in the second conversation.Parent reputedly stated that mailing on October 26 wouldbe timely flr picketing that was to begin November 6. Therecord is silent whether Rubin told Parent that the Em-ployer was the contemplated picketing target.'B. ConclsionSection 8(g) states in relevant part:A labor organization before engaging in any strike,picketing, or other concerted refusal to work at anyhealth care institution shall, not less than ten daysprior to such action, notify the institution in writingand the Federal Mediation and Conciliation Service ofthat intention .... The notice shall state the date andtime that such action will commence. The notice. oncegiven, may be extended by the written agreement ofboth parties.The Board. in District 199. National Union of Hospital &Healthcare Employees, RWDSU. AFL-CIO. (First Health-care Corporation. dbla Parkway Pavilion Healhcare), 222NRLB 212. 212-213 (1976). set forth certain guidelines forconstruing Section 8(g):[TJhe 8(g) notice requirement is clear and absolute.First, it is mandatory rather than discretionary- thestatute provides that "a labor organization ...shall"give written notice. Second. it applies regardless of thenature of the picketing involved-notice must be pro-vided in advance of"anv strike, picketing or other con-certed refusal to work at a'n health care institution...." Finally. Section 8(g) is devoid of any modifyinglanguage respecting the character of the picketing. itsobjectives. or the type of economic pressures gener-ated.2 Octoher 30 was a Monday. The Phoenix FMCS office was closed onOctober 28 and 29. It would seem altogether possible that delivery to FMCSwas in fact made on October 28. A postal official testified that over 98percent of the Tucson-to-Phoenix letters are delivered the da) after theirTucson pickup.I Respondent's hrielfis in error, at least so far as the record sholws. in itsassertion that Rubin told Parent on October 26 "that the Union was going topicket Devon (;ahles on November 6."The purpose behind the 10-day notice provision is toprovide health care institutions with sufficient time tomake arrangements for continuing patient care duringthe labor dispute .... T]o assess the extent to whichnormal operations are likely to be disrupted, the healthcare institution is entitled under Section 8(g) to receiveat least 10 days' notice from any labor organizationwhich plans to begin picketing. engage in a strike. orwork stoppage at a specific future time .... Further-more, the Act specifically requires that written noticealso be given to the Federal Mediation and Concili-ation Service where a labor organization plans topicket a health care facility.It is our conclusion ... that Congress intended that the10-day notice provision of Section 8(g) he interpretedaccording to its literal meaning.See also District 1199. National Union ol' Hospital andHealth Care Employees. RWDSU. AFL CIO (Uniled Hos-pitals of Newark). 232 NLRB 443 (1977): Walker MethodistResidence. 227 NL.RB 1630, 1631 (1977):; nited Associationof Journe,'tmen and Apprentice's of the Plumbing and Pipefit-ting Industry of the United States and Canada. Local 630,AFL CIO (Lein-Steenberg), 219 NI.RB 837, 839-840(1975).In computing time under the notice provisions of the Actthe Board counts the date of receipt as the first day and theday before the onset of the activity in question as the last.Bio-Medical Applications of New Orleans, 240 NLRB 432(1979): Lion Oil Compalty. 109 NLRB 680. 685 (1954); TheOhio Oil Comnpany , 91 NLRB 759. 762 (1950). By this mea-sure the Employer had 9 days' written notice of Respon-dent's picketing rather than the 10 to which it was entitled.and FMCS had 7 days'. It follows, in light of the literalconstruction of Section 8(g) decreed by the Board. that Re-spondent's picketing violated the Act as alleged.Respondent's reliance on Bio-Medical Applications ofNew Orleans. supra, for a contrary result is misplaced. Inthat case, unlike the present, the institution received 10days' notice. albeit by telephone from FMCS. and the fail-ure of the written notice to arrive in time was because ofmishandling by the postal service rather than any derelic-tion by the union.4Given those "particular circumstances"the Board concluded that the union was in "substantialcompliance" with Section 8(g). and that a "technical" ap-plication of the provision "to deprive the strikers of theirstatus as employees['] would constitute an unwarrantedlyharsh result not intended by Congress."6The Board addedthat in so deciding it was not "condoning a union's disre-gard for the provisions of Section 8(g)."7Respondent's further contentions-that Rubin's conver-sation with Parent of FMCS on October 26 satisfied Section'he Board noted in this regard that it considers the mail "to be anappropriate means for delisery of a notice. and when the notice has beenposted with ample time for deliser'., the sender has been held to have theright to assume that it would be receised timely in the due course of thenails." 240 NLRB opinion 432, In 5'Section 8(d o1f the Act provides that any employee engaging in a strikewithin the notice period of 8(g) "shall lose his status as an employee ..This seemingly would not appl In the present case. since onl) picketing byoff-duty employees was in;olsed.240 NLRB 435. 436'Id at 435587 DECISIONS OF NATIONAL I ABOR RELATIONS BOARD8(g) as concerns IFMCS, leaving only minimal tardiness re-garding the institution: and that Respondent should be ex-cused because of Parent's representations to Rubin like-wise are rejected. Whatever oral disclosure Rubin may havemade to Parent it is clear, as revealed by the above extractfrom District 199, Ho.spitl Emploees (Parkiway PavilionHealthcare) that "the Act specifically requires that writtennotice also be given to" FMCS. As for the assertions attrib-uted to Parent, there is no basis in the statute for treatingthem as exculpatory. Beyond that, it is fair to assume thathad the notices been picked up by the postal service onOctober 26, which Parent reputedly had indicated wouldmake them timely, they would have been delivered in timeon October 27. Detrimental reliance thus is doubtful in anyevent.C(N(CI.tSION OF LAWBy picketing the premises of Devon Gables Health CareCenter, Inc., on November 6, 1978, without timely notify-ing that health care institution and the Federal Mediationand Conciliation Service, in writing, 10 days in advance ofthat act, as found herein, Respondent violated Section 8(g)of the Act.Upon the foregoing findings of fact, conclusion of law.and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER'The Respondent. Retail Clerks Union Local 727. char-tered by and affiliated with the Retail Clerks InternationalUnion. AFL-CIO, CLC, Tucson, Arizona, its officers.agents, and representatives, shall:I. Cease and desist from engaging in any strike, picket-ing, or other concerted refusal to work at the premises ofDevon Gables Health Care Center, Inc., or any otherhealth care institution without timely notifying, in writing,any such health care institution and the Federal MediationI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.and Conciliation Service not less than IO days prior to suchaction of that intention.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its business offices, meeting halls, and otherplaces where notices to its members customarily are postedcopies of the attached notice marked "Appendix." C'opiesof said notice, on forms provided by the Regional Directorfor Region 28, after being duly signed by Respondent's au-thorized representative, shall be posted by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered. defaced. or covered by an'other material.(b) Furnish to the Regional Director for Region 28 suffi-cient signed copies of the aforesaid notice for posting byDevon Gables Health Care Center, Inc., if it is willing, inplaces where notices to its employees are customarilyposted.(c) Notify the Regional Director for Region 28, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.9 In the event that this Order is enforced b) a Judgment of a Utnited Statescourt of appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNorlE To MEMBERSPOSTEl) BY ORDER OF IHENATIONAL LABOR REI.A I()ONS BOARDAn Agency of the United States GovernmentWF WI.I. NO1 engage in any strike, picketing. orother concerted refusal to work at the premises of Dev-on Gables Health Care C('enter. Inc., or any otherhealth care institution, without timely notifying, inwriting, any such health care institution, and the Fed-eral Mediation and Conciliation Service, not less than10 days prior to such action, of that intention.RETAIL CLERKS UNION L)AI. 727. (HARI'EREDI> BYAND AFFILIATED WITH THE REIAII. CLI.IRKS, INII R-NATIONAL UNION, AFL CIO, CLC588